Citation Nr: 0733891	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-12 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The appellant served on active duty from September 1980 to 
October 1980.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board previously remanded the appellant's case for 
further development in March 2005 and July 2006.

The issue of entitlement to service connection for bipolar 
disorder is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The appellant's psychiatric status was found to be normal 
on examination for entrance into active duty.

2.  Chronic schizophrenia was present during service.

3.  The evidence does not clearly and unmistakably establish 
that the schizophrenia existed prior to service and was not 
aggravated by service.


CONCLUSION OF LAW

Schizophrenia was incurred in active duty.  38 U.S.C.A. §§ 
1111, 1131, 1137 (West 2002); 38 C.F.R. § 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Analysis

Service medical records show that the appellant's psychiatric 
status was found to be normal on examination for entrance 
into active duty.  They do not show that he was found to have 
a psychiatric disorder.  Service personnel records reflect 
that he was released from active duty under the Trainee 
Discharge Program because of his inability to adjust to 
military life.

Pursuant to the Board's March 2005 remand, the appellant was 
afforded a VA examination in August 2005.  The examiner 
diagnosed the appellant with schizophrenia and a bipolar 
disorder, and opined that neither disorder originated in 
service and that neither disorder is etiologically related to 
service; however, the examiner also opined that the 
appellant's schizophrenia probably existed prior to his 
entrance into active duty.  

Pursuant to a second Board remand in July 2006, the examiner 
who had conducted the August 2005 VA examination reviewed the 
claims folder once again.  She prepared an addendum dated in 
November 2006 indicating there was insufficient evidence to 
conclude that schizophrenia clearly and unmistakably existed 
prior to service, and clearly and unmistakably did not 
increase in severity as a result of service.  No medical 
evidence of record contradicts her opinion.  

In view of this evidentiary picture, the Board concludes that 
chronic schizophrenia was present during the veteran's active 
military service and it did not clearly and unmistakably 
exist prior to the veteran's entrance onto active duty.  
Accordingly, the presumption of soundness has not been 
rebutted, and the appellant is entitled to service connection 
for schizophrenia.


ORDER

Service connection for schizophrenia is granted.


REMAND

The record indicates that the appellant is currently 
diagnosed with a bipolar disorder.  The Board's July 2006 
remand sought to clarify its etiology by directing the RO or 
the Appeals Management Center (AMC) to return the claims 
folder to the August 2005 examiner.  At stake was whether a 
50 percent or better probability existed that the appellant's 
bipolar disorder had been present in service; and, if so, 
whether the disorder clearly and unmistakably existed prior 
to service, and clearly and unmistakably underwent no chronic 
increase in severity as a result of service.  

The August 2005 examiner wrote in her November 2006 addendum 
that she did not have enough information to determine whether 
there was a 50 percent or better probability that the veteran 
had bipolar disorder during his period of active duty and 
that she did not believe that another examination of the 
veteran would be helpful.  While the Board does not expect a 
VA examiner to be able to determine with certainty that a 
psychiatric disorder did or did not exist during service, the 
Board does expect a VA examiner with sufficient expertise to 
be able to formulate an opinion concerning whether there is a 
50 percent or better probability that the veteran had bipolar 
disorder during active service.  Moreover, in view of the 
Board's decision granting service connection for 
schizophrenia, a VA medical opinion concerning whether the 
veteran's bipolar disorder is related to his schizophrenia 
should also be obtained.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
appellant a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of a bipolar disorder, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the appellant should be 
afforded an examination by a psychiatrist 
or psychologist, other than the 
psychologist who examined the veteran in 
August 2005 and provided the November 
2006 addendum.  The claims folder must be 
made available to and reviewed by the 
examiner.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the appellant's bipolar 
disorder was present in service; and, if 
so, whether the disorder clearly and 
unmistakably existed prior to service, 
and clearly and unmistakably underwent no 
chronic increase in severity as a result 
of service.  

If the examiner is of the opinion, that 
the bipolar disorder was not present in 
service, he should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
period of active duty or was caused or 
permanently worsened by the service-
connected schizophrenia.

The rationale for each opinion expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for a bipolar 
disorder, to include whether service 
connection is warranted for the 
disability on a secondary basis.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


